SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

138
CA 15-02175
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


MKCAC, LLC, MICHAEL CACCAVALE AND KARIN
CACCAVALE, PLAINTIFFS-APPELLANTS,

                      V                                           ORDER

COUNTY OF ONEIDA, TONY BAKER, ALSO KNOWN AS
ANTHONY BAKER, SHUMAKER CONSULTING, ENGINEERING
AND LAND SURVEYING, PC, AND HOGAN ENGINEERING, PC,
DEFENDANTS-RESPONDENTS.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

PETRONE & PETRONE, P.C., UTICA (MARK O. CHIECO OF COUNSEL), FOR
DEFENDANT-RESPONDENT COUNTY OF ONEIDA.

HARTER, SECREST & EMERY LLP, ROCHESTER (MICHAEL DAMIA OF COUNSEL), FOR
DEFENDANT-RESPONDENT SHUMAKER CONSULTING, ENGINEERING AND LAND
SURVEYING, PC.

MCMAHON AND GROW, ROME (SARAH C. HUGHES OF COUNSEL), FOR
DEFENDANT-RESPONDENT TONY BAKER, ALSO KNOWN AS ANTHONY BAKER.

VERSACE LAW OFFICE, PC, ROME (MEADE H. VERSACE OF COUNSEL), FOR
DEFENDANT-RESPONDENT HOGAN ENGINEERING, PC.


     Appeal from an order of the Supreme Court, Oneida County (Erin P.
Gall, J.), entered March 5, 2015. The order, among other things,
denied the motion of plaintiffs for summary judgment, and granted the
cross motion of defendant County of Oneida to amend its answer, and
for summary judgment dismissing the complaint against it.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court